DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments to claims 1, 15, and 20 have been entered in the above-identified application. Claims 2 and 18 are canceled. Claims 1, 3-17, 19, and 20 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradfute et al. (US 5106688 A)  in view of Yanidis (US 5547752 A) and Hodson et al. (US 6815057 B2).  
Bradfute et al. disclose a highly formable, highly abuse resistant film is provided wherein at least 25% of the total thickness comprises ionomer. The multi-layer  transparent thermoplastic film (equivalent to the multi-layer film construction of the claimed invention) is substantially non-heat shrinkable at a temperature of 200oC. and comprises an inner sealing layer and an outer abuse layer and at least 25% of the thickness of the film comprises ionomer (equivalent to the second layer comprising an ionomer of the claimed invention), the film being 50 to 250 microns thick. The bonding layer, otherwise known as the sealing layer or sealant, of the film can comprise ionomer.  A suitable polymer for the abuse layer is high density polyethylene (HDPE).  Ionomer can also be used. The laminate comprises a barrier layer.  The barrier layer prevents the egress and, more importantly, the ingress of gases, such as oxygen which could otherwise damage the content of the package by allowing oxidation.  It is preferred for the barrier layer to comprise an ethylene-vinyl alcohol polymer (EVOH), especially where the film is irradiated during production, as preferred.  The EVOH polymer can be one of those conventionally used as a barrier layer in coextruded films and comprises hydrolysed ethylene vinyl acetate copolymer, preferably hydrolysed to a degree of at least 50%, more preferably at least 99%.  The mole% of vinyl acetate is generally at least 25%, preferably at least 29%, higher proportions of vinyl acetate and higher degrees of hydrolysis giving improved barrier properties.  When the barrier layer is EVOH its glass transition temperature is usually the highest of the film components and thus determines the minimum temperature to which the film should be heated to render it flexible during the skin packaging operation. The film can comprise additional layers, for instance bulk layers positioned between the sealing layer and the outer abuse layer for instance one or more layers on one or both sides of any barrier layer.  Such bulk layers may comprise any transparent thermoplastic material conventionally used in extruded films.  Thus the bulk layer or layers could comprise polyamide such as nylon, polyester or polystyrene, but is usually an ethylene polymer or copolymer, for instance a block or random copolymer with propylene or a copolymer with vinyl acetate, preferably one with a relatively high vinyl acetate content for instance at least 9 mole %, up to about 27 mole % or higher, preferably in the range 12 to 24%.  The most preferred bulk layer comprises an ionomer resin.  It is especially preferred that the inner bulk layer, that is any bulk layer which is generally close to the sealing layer side of the film for instance on the inner side of any barrier layer, comprises ionomer.  It is more preferable that, in addition to the inner bulk layer any outer bulk layer is also formed of ionomer.  Sometimes it may be advantageous for a bulk layer comprising ionomer to comprise also a layer of another polymer, usually ethylene-vinyl acetate polymer. The ionomer, or ionomeric resin, is for instance a copolymer of ethylene with a copolymerisable ethylenically unsaturated acidic monomer, usually an ethylenically unsaturated carboxylic acid, which may be di- or more basic but is generally mono-basic, for instance acrylic or methacrylic acid (meeting the limitations of claim 3).  Preferably the ionomer, especially one for a bulk layer has a relatively low melt index.  An ionomer layer may comprise a mixture of different ionomer types and/or layers comprising different ionomer types may be provided adjacent to one another. The film may also comprise adhesive or tie layers to aid adhesion of adjacent components.  Such adhesive layers are of particular importance for adhering barrier layers to adjacent layers.  The material used for the adhesive layer can be any of those known to be useful in adhering adjacent layers of coextruded films.  Suitable adhesive layers comprise for instance chemically modified ethylene polymers, for instance copolymers of ethylene with esters of ethylenically unsaturated carboxylic acids, such as alkyl (meth) acrylates, graft copolymers of (meth) acrylic acid, maleic acid or anhydride or vinyl chloride onto ethylene vinylacetate copolymers, graft copolymers of fused ring carboxylic anhydrides onto polyethylene, saponified ethylene vinyl acetate, resin mixtures of these and mixtures with polyethylene or copolymers of ethylene. (See Abstract and Columns 1-5).
	Bradfute et al. fail to teach that the ionomer layer further comprises polybutylene or a cheese release additive. 
	However, Yanidis discloses a flexible packaging material having a heatseal layer comprising a blend of about 15 to 50 percent polybutylene and about 50 to 85 percent of an ionomer is formed into a package by heatsealing the heatseal layer to itself, 
the strength of the heatseal is between about 0.5 and 2.0 pounds per inch, with delamination occurring solely between the heatseal layers when the package is opened. The materials are used to package a variety of products, particularly food products, such as cereals, snack foods, etc. The packaging material may be either a coextruded film or an extrusion-coated substrate.  The heatseal layer and the EVA layer are coextruded onto the substrate. When the packaging material is a coextruded film, the film preferably includes at least one other polymer layer, such as a polyolefin, which provides desired properties, such as strength, stiffness, barrier properties, etc. 
(Abstract and Columns 1 and 2). On the other hand, Hodson et al. teach film structures are useful in the packaging of food products, especially cheese wherein the package contains a cheese release (equivalent to the cheese release additive of the claimed invention) additive to allow easy removal of cheese from the packaging by the consumer without significant residue and adhesion of the product to the container walls. (See Abstract and Column 1, lines 5-15 and 48-67 and Column 2, lines 1-10).  
 	Accordingly, it would have been obvious one having ordinary skill in the art to add polybutylene to the ionomer layer of Bradfute et al. given that Yanidis specifically teaches that such a blend improves the strength of the heatseal. Furthermore, it would have been obvious to one having ordinary skill in the art to optimize the number of layers and the thickness of the layers given that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties. For example, varying the film thickness affects the oxygen and moisture vapor transmission rate and the oxygen permeability may be adjusted to optimum levels according to the different applications by varying the thickness of number of layers used in the laminate. Furthermore, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Furthermore, it would be obvious to use a cheese release additive if the intended use is for cheese packaging given that Hodson et al. specifically teach that a cheese release additive allows easy removal of cheese from the packaging by the consumer without significant residue and adhesion of the product to the container walls.

Response to Arguments
4.	Applicant's arguments filed on October 26, 2022 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1, 3-17, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Bradfute et al. (US 5106688 A)  in view of Yanidis (US 5547752 A) and Hodson et al. (US 6815057 B2) and submit that combining Bradfute et al. and Yanidis may render the films of Bradfute inoperable for their intended purpose. Applicants state that Bradfute describes their film as being “substantially non heat shrinkable at a temperature of 200° C (See Bradfute, column 2, lines 29-34 and column 4, lines 10-28)  and Yanidis describes heat-sealing conditions of application of a pressure of 30 psi for one-half second at a temperature between about 230° and 250° F (See Yanidis, column 2, lines 12-22) and hence the Applicants assert that this combination is improper, and no reasonable motivation to combine has been shown.
However, the Examiner disagrees. In response to applicant's argument that there is no reasonable motivation to combine Bradfute et al. and Yanidis, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Bradfute specifically states that “the film of the invention should be substantially non heat shrinkable at a temperature of 200oC” but that the “temperature of 200oC. is chosen for the assessment of heat shrinkability as that is the temperature of which the film is heated in the conventional skin packaging apparatus to render the film flexible during the packaging operation, although sometimes the film can be treated to even higher temperatures, for instance around 250oC” and hence the combination is proper.   

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/SHEEBA AHMED/Primary Examiner, Art Unit 1787